Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-20 are directed to a system for digitization and real-time processing of a physical resource document, computer program product for digitization and real-time processing of a physical resource document, and computer-implemented method for digitization and real-time processing of a physical resource document. Claims 1, 9, and 17 identify the uniquely distinct features of “reconstruct the digital resource distribution document and display the reconstructed digital resource distribution document on an interface associated with a recipient device, wherein the reconstructed digital resource distribution document displayed illustrates the physical resource distribution document drafted by the issuer;
perform validation requests from the issuer, the recipient, and an entity;
integrate the digital resource distribution document into the recipient resource application; and
process and post, in real-time, resources from the physical resource distribution document to an account associate the recipient via the recipient resource application”. The closest prior art Smith et al. (US 2016/0379185) teaches systems, methods, and computer program products for predictive determination and resolution of a value of one or more indicia located in an electronic image associated with a negotiable instrument, where the electronic image comprises a plurality of different indicia representing data associated with the negotiable instrument, said invention comprises: receiving the electronic image associated with the negotiable instrument, along with: data representing one or more resolved indicia that has been discerned with a selected level of confidence from the electronic image, wherein the one or more resolved indicia is at least one of: (1) data related to a payor, (2) date related to a payor account, or (3) dated related to a payee; and an indicator indicating one or more unresolved indicia in the electronic image associated with the negotiable instrument that has not been resolved to a level of confidence; receiving historical transaction data using the one or more resolved indicia; determining a value for the one or more unresolved indicia in the image based on the historical transaction data; and electronically storing the value determined for the one or more unresolved indicia with data for the image, such that the value may be used to process the negotiable instrument in a payment reconciliation process (paragraph [0015]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art has been considered by the examiner but not found to be teaching the claimed subject matter:
Oakes, III et al. (US 7,970,677) discloses image of a negotiable instrument may be communicated from a user to a financial institution using a messaging application so that funds associated with the negotiable instrument may be deposited into a user's bank account. A user may launch an instant messaging application and establish a communications session with a predetermined account at the financial institution to communicate the image. The image may be stored in a file or created by a capture device under control of the instant messaging application. The image file may be processed and verified by the financial institution, where it may be deposited in an account associated with the user (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675